United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2137
                       ___________________________

                                   Daniel Loring

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

United States of America; U.S. Department of Justice; Executive Office for United
                       States Attorney’s General Counsel

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                   for the District of South Dakota - Southern
                                  ____________

                            Submitted: March 5, 2021
                             Filed: March 10, 2021
                                 [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Daniel Loring appeals following the district court’s1 entry of judgment against
him in his action under the Federal Tort Claims Act. We conclude that the district
court did not err in denying Loring’s motions for discovery, see Robinson v. Potter,
453 F.3d 990, 994-95 (8th Cir. 2006) (abuse of discretion review), or default
judgment, see Doe v. Fort Zumwalt R-II Sch. Dist., 920 F.3d 1184, 1191 (8th Cir.
2019) (abuse of discretion review); and that the court properly disposed of Loring’s
claims, see Smith v. Toyota Motor Corp., 964 F.3d 725, 728 (8th Cir. 2020) (de novo
review of summary judgment); Hart v. United States, 630 F.3d 1085, 1088 (8th Cir.
2011) (de novo review of dismissal for lack of subject matter jurisdiction). We also
conclude that the district court properly denied Loring’s remaining motions; and we
find no merit to Loring’s allegation of misconduct by the district court, see Liteky v.
United States, 510 U.S. 540, 555 (1994) (judicial rulings alone almost never
constitute valid basis for finding of bias).

     The judgment is affirmed. See 8th Cir. R. 47B. We deny Loring’s pending
motions.
                    ______________________________




      1
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.

                                         -2-